 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made as of this 1ST day of March
2010, between Shrink Nanotechnologies, Inc., a Delaware corporation (the
"Company"), and Andrew Boll (the "Consultant") and shall be effective upon
execution by the Company and the Consultant (the "Effective Date").  The Company
and the Consultant are collectively referred to herein as the “Parties.”
 
1.           Services.  The Consultant will provided accounting professional
services to include (i) compilation of records, books and documents from the
Company and its advisors and preparation of financial statements on an annual
and quarterly basis, and, if and as necessary in the event of acquisitions, for
any stub periods, private offerings or other offerings (ii) preparation of
financial statements and reconciliation of the same to GAAP, (iii) liaising with
the Company’s independent PCAOB auditors or other accountants SEC counsel, or
tax advisors hired by the Company from time to time with respect to such
financial statements and finalization and filing of the same as necessary or
requested by the Company from time to time (“Services”).  Consultant will
provide consulting services, which shall amount to not less than five days per
month, as reasonably requested by the Company and as the Consultant’s schedule
permits.    Consultation may be sought by the Company over the telephone, in
person, at the Company's offices or another reasonable location or through
written correspondence.  Additionally, Consultant may be requested to attend, to
the extent Consultant’s schedule permits, one or more in person meetings with
other members of the Board or committees or advisory committees of the Board.


2.           Term and Termination.  The term of this Agreement will begin on the
Effective Date of this Agreement and will end on the first year anniversary
(based on a 360 day year containing four (4) ninety (90) day quarterly periods)
of this Agreement or upon earlier termination as provided below (the "Term");
provided, however, that the Term may be renewed, by mutual consent of the
Parties, for successive one-year periods and, at the time of such renewal,
additional shares shal vest in accordance with Section 3 below.  This Agreement
may be terminated at any time upon sixty (60) days written notice by either
party, provided, that only any shares issued under Section 3 that have fully
vested as of such date shall be released and any unvested shares shall be
automatically returned for cancellation.  The Consultant agrees, following the
termination of this Agreement or upon earlier request by the Company, to
promptly return all financial information, due diligence, materials, agreements
or agreement drafts, drawings, tracings, and all visual or written materials in
the Consultant’s possession that were made available by the Company or its
affiliates in conjunction with the Consultant’s consulting services under this
Agreement, or generated by the Consultant in the performance of consulting
services under this Agreement.


3.           Compensation.  Consultant shall receive stock based compensation
upon entering into this Agreement and of 120,000 shares to vest as follows:


No. Shares                                                      Vesting / Lock
Up Release Date
25,000
Shares                                                                Immediately
25,000
Shares                                                                March 1,
2011
25,000
Shares                                                                March 1,
2012
45,000
Shares                                                                March 1,
2013


All shares (the “Shares”) shall be appropriately issued in the name of “Andrew
Boll”, and fully issued as of the date hereof, and shall have become earned and
released from lockup as of such vesting dates (each, a “Vesting Date”).


All shares are restricted and may only be issued in accordance with an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”).  The Shares are being acquired on an as is basis from the Company.  The
Company has made no, and currently makes no warranty or representation
whatsoever as to the present or future value or liquidity levels of the
Shares.  The parties acknowledge and agree that any presumed value provided on a
1099 or in similar tax documents or any dollar amount valuation of the Company
or the Shares as indicated on the Company’s past or future SEC reports or
financial statements, are not necessarily indicative of the present or future
actual value of the Shares.
3.2.1           Consultant understands that any restricted shares, and any
securities issued in respect thereof, shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


IN ADDITION, THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED AND MAY
NOT BE SOLD, TRANSFERRED PLEDGED OR HYPOTHECATED AND MAY ONLY BE RELEASED IN
ACCORDANCE WITH THE TERMS OF A CONSULTING AGREEMENT WITH THE HOLDER DATED AS OF
MARCH 1, 2010.  IN THE EVENT AND TO THE EXTENT THAT SUCH SHARES ARE NOT RELEASED
AS OF THE VESTING DATES SET FORTH IN SUCH AGREEMENT, SUCH UNVESTED SHARES SHALL
AUTOMATICALLY BE RETURNED FOR CANCELLATION TO THE COMPANY.”


In addition, if separated out into separate stock certificates, each respective
certificate shall carry substantially the following legend:


“SPECIFICALLY, __________ SHARES REPRESENTED BY THIS CERTIFICATE VEST ONLY IF
THE CONSULTING AGREEMENT IS IN EFFECT AND RENEWED AS OF MARCH 1, 20__; AND, IF
NOT VESTED BY SUCH DATE, SHALL BE DEEMED NULL, VOID AND CANCELLED AND RETURNED
TO THE CORPORATION FOR CANCELLATION”


3.3           Additional Success Fees.  The Consultant shall not receive any
form of success or finance success based compensation and, shall not take any
actions or act in any manner requiring FINRA registration.


3.4           Acknowledgement of Risks Relating to Shares.  Consultant
understands and acknowledges that the shares being received are illiquid and do
not vest for a period of time and certain shares are further subject to
forfeiture if this Agreement is terminated prior to the end of any Term.  In
addition, the securities of the Company are generally illiquid and subject a
high degree of risk.  Consultant represents that it has the knowledge and
experience to assess the nature of a risk relating to such shares.  Consultant
understands therefore, that it is possible that he will not be able to monetize
the value of the shares.  Additionally, and without limitation, Consultant
acknowledges that:


3.4.1           the Shares are “restricted securities” (as such term is defined
in Rule 144 promulgated under the Act (“Rule 144”), and that the Shares may
include a restrictive legend, and, that the Shares may not be able to be sold
unless registered with the United States Securities and Exchange Commission and
qualified by appropriate state securities regulators, or unless the Consultant
complies with an exemption from such registration and qualification (including,
without limitation, compliance with Rule 144);


3.4.2           Consultant has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by the Seller of the
size contemplated. The Consultant represents that he/she has read and reviewed
all public filings made available by each Issuer, with the United States
Securities Commission’s EDGAR filing service (www.sec.gov) and understands that
each Issuer maintains questionable financial stability.  The Consultant
represents that he/she is able to bear the economic risk of the investment and
at the present time could afford a complete loss of such investment;


3.4.3           the Consultant is an “Accredited Investor” as defined in
Regulation D of the Securities Act or the Consultant, and, directly or
indirectly, has sufficient knowledge and experience in financial and business
matters that the Consultant is capable of evaluating the merits and risks of an
investment in the Shares offered by the Seller and of making an informed
investment decision with respect thereto and has the capacity to protect the
Consultant’s own interests in connection with the Consultant’s proposed
investment in the Shares. Consultant is not acquiring the shares as part of a
public solicitation or offering and is not acquiring said shares with intent to
distribute the same;


3.4.4           The Consultant is acquiring the Shares solely for the
Consultant’s own account as principal, for investment purposes only and not with
a view to the resale or distribution thereof, in whole or in part, and no other
person or entity has a direct or indirect beneficial interest in such Shares
other than the Consultant and its principals.


3.4.5           The Consultant will not sell or otherwise transfer the Shares
without registration under the Act or an exemption therefrom and fully
understands and agrees that the Purchaser must bear the economic risk of their
purchase for an indefinite period of time because, among other reasons, the
Shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or unless
an exemption from such registration is available.
 
4.           Certain Other Contracts.  Company is aware that Consultant is
involved in several professional engagements with various commercial
entities.  The Consultant will not disclose to the Company any information that
the Consultant is obligated to keep secret pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.  The consulting work
performed hereunder will not be conducted on time that is required to be devoted
to any other third party. The Consultant shall not use the funding, resources
and facilities of the any other third party to perform consulting work hereunder
and shall not perform the consulting work hereunder in any manner that would
give any third party rights to the product of such work.  The Consultant has
disclosed and, during the Term, will disclose to the President of the Company
any conflicts between this Agreement and any other relevant agreements binding
the Consultant.


5.           Direction of Projects and Inventions to the Company. Subject to the
Consultant's obligations under any confidentiality or other written obligations
to third parties, during the Term of this Agreement, the Consultant will use his
best efforts to disclose to the President of the Company or the Board or other
officers appointed by the Board for such purpose, on a confidential basis,
technology and product opportunities which come to the attention of the
Consultant in the Field of Interest, and any invention, improvement, discovery,
process, formula or method or other intellectual property relating to or useful
in, the Field of Interest (collectively "New Discoveries"), whether or not
patentable or copyrightable, and whether or not discovered or developed by
Consultant.


6.           Inventions Discovered by the Consultant While Performing Services
Hereunder. The Consultant will promptly and fully disclose to the President of
the Company any invention, improvement, discovery, process, formula, technique,
method, trade secret, or other intellectual property, whether or not patentable,
whether or not copyrightable (collectively, "Invention") made, conceived,
developed, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing services hereunder, whether for the
Company or any subsidiary or affiliate of the Company. The Consultant hereby
assigns to the Company all of his right, title and interest in and to any such
Inventions. The Consultant will execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Inventions. The Consultant hereby irrevocably designates the Secretary of the
Company as his agent and attorney-in-fact to execute and file any such document
and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company's or any subsidiary’s or affiliates’
rights under this paragraph. This Section 6 will survive the termination of this
Agreement.


7.           Confidentiality.


7.1           The Consultant acknowledges that, during the course of performing
his services hereunder, the Company (which, for purposes of this Section 7 shall
be deemed to be defined as the Company and any subsidiary of the Company) will
be disclosing information to the Consultant, and the Consultant will be
developing information related to the Field of Interest, Inventions, projects,
products, potential customers, personnel, business plans, and finances, as well
as other commercially valuable information (collectively "Confidential
Information"). The Consultant acknowledges that the Company's business is
extremely competitive; dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.  The Consultant agrees that the Confidential Information will be
used by the Consultant only in connection with consulting activities hereunder,
and will not be used in any way that is detrimental to the Company.  The
Consultant agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company.  The Consultant will treat all such information as confidential
and proprietary property of the Company.  The term "Confidential Information"
does not include information that (i) is or becomes generally available to the
public other than by disclosure in violation of this Agreement, (ii) was within
the relevant party's possession prior to being furnished to such party, (iii)
becomes available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order. If disclosure is required, the Consultant will give
the Company advance notice so that the Company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies of any of the foregoing. Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 after the termination of this Agreement.


7.2           If the Consultant has a conflict of interest, or potential
conflict of interest, with respect to any matter, he shall excuse himself from
the discussion of such matter and at the time of the execution of this
Agreement, Consultant shall disclose and describe all potential conflicts of
interest that may arise from the execution of this Agreement with respect to
prior engagements Consultant is a party to.


8.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least seven (7) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.


9.           Use of Name. It is understood that the name of the Consultant will
appear in disclosure documents required by securities laws, and in other
regulatory, administrative filings and public relations materials in the
ordinary course of the Company's business. The above-described uses will be
deemed to be acceptable uses.


10.           No Conflict: Valid and Binding. The Consultant represents that
neither the execution of this Agreement nor the performance of the Consultant's
obligations under this Agreement will result in a violation or breach of any
other agreement by which the Consultant is bound. The Company represents that
this Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.


11.           Notices. Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) 5 days after sending when sent
by regular mail to the following address:
 
 
In the case of the Company:
In the case of the Consultant:
   
Shrink Nanotechnologies, Inc.
Attention: Andrew Boll
2038 Corte del Nogal, Suite 110
____________________
Carlsbad, California 92011
_____, California ______



or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.


12.           Independent Contractor: Withholding. The Consultant will at all
time be an independent contractor, and as such will not have authority to bind
the Company.  The Parties acknowledge that this Agreement is not a contract
within the meaning of Section 2750 of the California Labor Code, and the
Consultant is not an employee of the Company for any purpose under the
California Labor Code.  Consultant will not act as an agent nor shall he be
deemed to be an employee of the Company for the purposes of any employee benefit
program, unemployment benefits, or otherwise. The Consultant recognizes that no
amount will be withheld from his compensation for payment of any federal, state,
or local taxes and that the Consultant has sole responsibility to pay such
taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.


13.           Assignment. Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement. The
Company may assign all rights and liabilities under this Agreement to a
subsidiary or an affiliate or to a successor to all or a substantial part of its
business and assets without the consent of the Consultant. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding upon each
of the heirs, assigns and successors of the respective parties.


14.           Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.


15.           [Omitted.]


16.           Remedies. The Consultant acknowledges that the Company would have
no adequate remedy at law to enforce Sections 3, 4, 5, 6, and 7, hereof.  In the
event of a violation by the Consultant of such Sections, the Company shall have
the right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting bond or other similar
measures.  In the event any dispute is asserted by the Company as to the
Services, the Company may issue a stop order with the Company’s stock transfer
agent, for all or a portion of the shares issued without the requirement that a
bond be posted therefore.  In such connection, Consultant waives any obligation
of Company to post a bond as to such stop order and, will not contest any
efforts or application of the Company to take such action without the
requirement of posing a bond.  Notwithstanding the foregoing, in the event
Consultant does not provide the Services and related report at the times
contemplated hereby, then the Company shall be entitled to terminate this
Agreement and seek damages not to exceed return of the shares, or, if
transferred, the value thereof.  (i.e. liquidated damages shall be limited to
return of the shares or, the value thereof based on current market prices).


17.           Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties (other than the
previously existing confidentiality agreement executed by Mr. Port, individually
which shall also remain in effect), and may only be amended in writing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Shrink Nanotechnologies,
Inc.                                                                           Consultant






____________________________                                                              _____________________________
By: Mark L.
Baum                                                                                                
 By: Andrew Boll
Its:
CEO                                                                                                                
an individual




